DETAILED ACTION/ CORRECTED NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 21 January 2022 is acknowledged.  Due to Applicant’s amendment to the instant pending claims, this has obviated the original restriction requirement made by the Examiner, thus the previous restriction requirement is hereby withdrawn by the Examiner. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Claims 1-3, 5-8, 10, 12-13, 16, 18-19, 23, 25-27, 30-32 and 35 and pending and under examination.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-3, 5-7, 10, 12-13, 16, 18-19, 21, 23, 25-27, 30-32 and 35 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of instant independent claims 1 and 31 are the inclusion of the specific limitations regarding pivot axis and/or pivot pins and a center of mass/gravity of a sensor housing located below the pivot axis/pins to urge the housing towards an operative position by gravity, in combination with all the other recited elements and/or method steps in a sensing assembly for monitoring a substance contained in a storage building or method of installing such a sensing apparatus.  As to instant independent claim 25, the limitations regarding cover movably connected to a housing, between a closed position in which the bottom opening is covered and an open position in which the sensor is at least partially uncovered, in combination with all the other recited elements in a sensing apparatus for monitoring a substance contained in a storage building.  The closest prior art reference is U.S. 4,692,023 to Ohtomo et al., which discloses a system to monitor a substance (level) contained in a storage building, having a pivoting capability to counter changes in a wall/top surface of the storage building/container (see Figs. 11-13 and associated text), however, does not teach the specific limitations recited in the instant independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861